Per Curiam.
This is an appeal by plaintiffs from a judgment entered pursuant to an order of the trial court dismissing their complaint and ordering judgment for defendants. The action sought a declaratory judgment determining the constitutionality of L. 1957, c. 730, the claim of plaintiffs being that the population of Cass County had diminished to the point where it no longer complied with the requirements of said act and that, as a result, an election held on November 6, 1962, at which defendants Lego, Tabaka, and Schroeder were elected was invalid and they had no right to act as members of the Board of Education of the Unorganized Territory of Cass County.
In view of our decision in In re Appeal of Lego v. Rolfe, 268 Minn. 483, 129 N. W. (2d) 811, upholding the consolidation of practically all of the Unorganized Territory of Cass County with existing school districts, the issue raised here has become moot and it is unnecessary to pass upon the constitutional question involved.
It is therefore ordered that said appeal be and the same hereby is dismissed.